Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 01 June 2021 and supplemental amendment of 01 July 2021.  Claims 1-14 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Lacaze et al. (FR 2885439) teaches an inventive flight control assisting device comprising first means (4) for determining the actual aircraft flight conditions, second means (5) for determining, with the aid of said actual flight conditions and a predetermined pattern, a minimum approaching distance corresponding to a minimum distance between projections on the horizontal plane of the aircraft actual position and a touch-down point when said aircraft moves downwards and decelerates according to an optimized approach in such a way that stabilized approaching conditions are attained, and display means (7) for displaying at least said minimum approaching distance on a navigation screen (9) in the form of a first circular arc focused on a position relative to the aircraft which displays the touch-down position..
Further, Zadronzynski et al. (FR 2908220) teaches a device (1) comprising means (3) for determining the current values of flight parameters of the airplane, means (4) for determining, at least with the aid of said current values, an approach distance 
Still further, Constans et al. (US 2015/0276428) teaches a method for assisting the piloting of an aircraft landing on a runway comprising determining current flight conditions of the aircraft, determining, with the help of the current flight conditions, the following distances between projections, in a horizontal plane, of the current position of the aircraft and a position of contact with the ground: a minimum approach distance; a standard approach distance; and a distance to destination according to a predetermined flight path. The method includes placing the three distances in order according to their respective values, and displaying, along a scale of a screen in the aircraft cockpit, a first, a second and a third symbol respectively associated with the minimum approach distance, with the standard approach distance and with the distance to destination, these three symbols being placed in order on the scale according to the order of the distances with which they are associated.
In regards to independents claims 1 and 9, Lacaze et al., Zadronzynski et al. and Constans et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in combination with the remaining limitations in the claim(s): 
(with respect to claim 1) 

b) determining, by a processing unit, at least using the current flight conditions, a first approach distance which corresponds to a distances in a horizontal plane between projections in the horizontal plane of a current position 

b1) a minimum approach distance in accordance with an optimized approach for achieving stabilized approach conditions; and, 

b2) a standard approach distance in accordance with a standard approach for achieving the stabilized approach conditions; and 

c) controlling, by a display management computer, a display on a navigation screen of a cockpit of the aircraft, of a first symbol associated with the first approach distance, wherein step c) comprises the following substeps: 

c1) determining the current position of the aircraft and selection of a first point, on the navigation screen of the cockpit, that is a function of the current position of the aircraft; 

c2) selecting a second point in proximity to the landing runway; and 

c3) controlling the display, on the navigation screen of the cockpit, of a first circular arc centered on the second point and whose radius is a function of the first approach distance, this first circular arc being such that the first circular arc intersects, at a third point, a straight line passing through the first point and through the second point and a length 35405.135140PATENT APPLICATION displayed on the navigation screen of a part of the first circular arc situated between the third point and a first end of the first circular arc corresponds to a predetermined length, the first circular arc corresponding to the first symbol


(with respect to claim 9)

a processing unit of the aircraft configured to determine, at least using current flight conditions of the aircraft, a first approach distance which corresponds to distances in a horizontal plane between projections in the horizontal plane of a current position of the aircraft and of a position of ground contact, and wherein the first approach distance is selected from a group consisting of: 

a minimum approach distance in accordance with an optimized approach for achieving stabilized approach conditions; and, 

a standard approach distance in accordance with a standard approach for achieving the stabilized approach conditions; and 



wherein at least one of the processing unit or the display management computer are configured to: 

determining the current position of the aircraft and selecting a first point, on the navigation screen of the cockpit, that is a function of the current position of the aircraft; and 

selecting a second point in proximity to the landing runway, and 

wherein the display management computer is configured to control the display, on the navigation screen of the cockpit, of a first circular arc centered on the second point and whose radius is a function of the first approach distance, this first circular arc being such that the first circular arc intersects, at a third point, a straight line passing through the first point and through the second point and a length displayed on the navigation screen of a part of the first circular arc situated between the third point and a first end of the first circular arc corresponds to a predetermined length, the first circular arc corresponding to the first symbol


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667